Citation Nr: 0302107	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-24 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had active service from June to August 1983 and 
from September 1984 to June 1985.  This appeal arises from a 
June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Baltimore, Maryland (RO).


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected right 
knee disorder include mild swelling, severe crepitation, 
effusion, stiffness, pain on motion, subluxation, tenderness 
of the patella, and nonunion of bony fragments.  

2.  Manifestations of the veteran's service-connected left 
knee disorder include crepitation, chronic subluxation of the 
patella, painful motion, and marked tenderness over the 
patella.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5262 (2002).

2.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for chondromalacia of each knee was 
granted in February 1986, and a 10 percent evaluation for the 
right knee and a noncompensable evaluation for the left knee 
were assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5257. 

A September 1998 VA orthopedic examination reported that the 
veteran worked as a salesman and complained of increasing 
bilateral knee troubles.  It was noted that the right knee 
had been operated on in July 1998 and the left knee was 
scheduled for surgery in November 1998.  The veteran wore 
bilateral knee braces.  Both knees were markedly tender, 
worse on the right.  Right knee range of motion was from 0 to 
120 degrees of flexion, with pain at 0 degrees and 90 degrees 
increasing to marked pain at full extension.  He was 
comfortable with the knee flexed at 20 degrees or at 60 
degrees.  All other positions caused pain.  Examination of 
the left knee revealed an audible, snapping tendon.  Range of 
motion was 0 degrees to 135 degrees of flexion, with pain at 
0 degrees and also at 100 degrees.  The left knee was noted 
to be stable.

During the examination, the veteran walked with marked 
limping, favoring both knees, which were each stiff when 
walking.  He was unable to walk on heels or toes and he was 
unable to squat.  There was no muscle atrophy.  X-rays showed 
only status post right knee surgery.  The diagnosis was 
bilateral chondromalacia patellae with pain, limitation of 
motion, and right knee surgery. 

Private medical reports reflect that in February 1999, the 
veteran had bilateral knee pains, greater on the right, 
instability, and subluxation.  The veteran reported that the 
right kneecap would slide out of place 3-4 times per day 
whereupon the knee stuck in one position.  The report noted 
that there was no instability to valgus or varus stress.  

In April 1999, the left patella underwent anterior 
medialization of the tibial tubercle, osteotomy, with 
fixation with one screw.  The preoperative and postoperative 
diagnosis for that surgery was chronic subluxating patella 
and chondromalacia patella.  Thereafter, in June 1999, 
anterior medialization of the tibial tubercle, osteotomy, 
with fixation with one screw was performed on the right knee.  
The preoperative and postoperative diagnosis was 
chondromalacia and subluxating right patella. 

A September 1999 treatment report indicated that the right 
knee was painful.  An X-ray showed that the osteotomy was not 
healing correctly.  A private medical report dated in October 
1999 reflects that the veteran's physician desired that the 
veteran remain off work for at least six more weeks and that 
the right knee was still not healing.  

A May 2000 VA orthopedic examination report indicated that 
the veteran had been unemployed since November 1998.  Each 
knee had significant stiffness and constant pain.  The 
veteran wore a brace on the right for instability and walked 
with crutches.  He was unable to walk on his toes or his 
heels.  The right knee scars were well healed and were not 
tender or adherent.  Manipulation of the right knee produced 
severe pain, as did pressure over the patella.  Mild swelling 
and severe crepitation were noted.  Lower extremity sensory 
examination revealed 3/5 of normal and there was clinical 
evidence of fluid in the right knee joint.  Range of motion 
was painless from 0 degrees to 50 degrees of flexion, with 
pain to 60 degrees.  The left knee showed similar symptoms; 
however range of motion was painless from 0 degrees to 70 
degrees of flexion, with pain to 80 degrees.  Tests for 
instability were normal.  

X-rays of both knees showed metallic screws in place and a 
callous formation on the left knee.  The diagnoses were 
chondromalacia of both knees with severe limited range of 
motion and pain; residual of surgery on the left knee with 
callous formation and limited range of motion; residual of 
surgery on the right knee with non-union of the bony 
fragments, pain, and limited range of motion.  

In July 2000, a 40 percent rating for the right knee under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 was 
assigned, effective from March 1, 2000.  

The veteran underwent a VA examination in February 2001.  The 
veteran reported that he had been unemployed since May 2000 
due to bilateral knee pain.  Pain underneath each patella 
prevented walking more than about 100 feet.  Both knees were 
weak and fatigued easily.  The veteran walked with a cane in 
the right hand and a metal knee support on the right knee.  
He was unable to walk on his toes or his heels.  The right 
knee scars were well healed, and not tender or adherent.  
Manipulation of the right patella produced severe pain, 
especially with pressure.  Some swelling and mild crepitation 
were noted and the right knee had 2 centimeter more 
circumference than the left.  Lower extremity examination 
revealed no muscle atrophy and 3/5 of normal sensation to 
pinprick and to touch in both lower extremities.  There was a 
mild amount of fluid in the right knee joint.  Range of 
motion was painless from 0 degrees to 40 degrees of flexion, 
with pain to 50 degrees.  

The left knee showed mild crepitation and no evidence of 
fluid in the joint.  The patella was painful with pressure; 
however range of motion was painless from 0 degrees to 60 
degrees of flexion, with painful passive flexion to 70 
degrees.  Tests for stability were normal.  

X-rays of both knees showed metallic screws in place and 
status post osteotomy of both knees.  The diagnoses were 
chondromalacia of both knees with severely limited range of 
motion and pain; residual of surgery on the left knee with 
callous formation and limited range of motion; residual of 
surgery on the right knee with non-union of the bony 
fragments, pain, and limited range of motion.  The examiner 
felt that although the veteran had significant pain and 
severe limitation of motion of both knees, he was able to 
function and obtain gainful employment.  

In March 2001, the RO received Social Security Administration 
(SSA) records reflect that in June 2000, SSA determined that 
from November 1998, the veteran had been disabled from 
working due to mood disorder, chronic patellofemoral pain 
syndrome, and arthritis of the knees. 

In August 2001, the veteran's mother stated that the 
veteran's right knee occasionally popped out of joint and 
that he had difficulty climbing stairs.  He walked with a 
limp and had constant knee pain.  A February 2002 private 
treatment report reflects that the right knee was moderately 
tender, with minimal effusion.  Peripheral pulses were 
reported as good.  

The veteran underwent a VA orthopedic examination in March 
2002.  It was reported that the veteran remained unemployed 
since May 2000, due to bilateral knee pain.  The examiner 
noted that the veteran was in a VA supplied wheelchair 
because pain prevented walking more than about 20 to 30 feet.  
The veteran reported occasional bilateral swelling, popping, 
clicking, and giving away, without locking.  He reported 
stiffness and flare-ups of symptoms, especially after walking 
or standing more than usual.  The veteran took pain 
medication.  He was unable to walk on his toes or his heels.  
The right and left knee scars were well healed, and not 
tender or adherent.  Manipulation of the right and left knee 
was painful and he could not tolerate patellar compression.  
Neither knee exhibited any swelling, crepitation, or fluid in 
the joint.  Range of motion of the right knee was painless 
from 0 to 30 degrees of flexion, with motion painful from 30 
to 60 degrees.  Range of motion of the left knee was painless 
from 0 degrees to 40 degrees, with pain in passive flexion to 
60 degrees.  Tests for instability were normal.  

X-rays of both knees showed metallic screws in place and 
evidence of surgery.  The diagnoses were chondromalacia of 
both patellae with severe limited range of motion; residual 
of surgery on the left knee with callous formation and 
limited range of motion; and, residual of surgery on the 
right knee with medialization with pain and limited range of 
motion.  The examiner indicated that the veteran's complaints 
were more significant than objective findings.

In March 2002, the veteran's private physician reported that 
the veteran still wore knee braces occasionally, including a 
VA-issued left knee patellar stabilizing brace with hinge.  
The assessment was persistent chondromalacia patella and 
chronic pain syndrome, with an extremely poor prognosis.  



II.  Legal Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000 significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Following the RO's determinations of 
the veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The veteran has been provided with VA examinations to 
determine the nature and extent of his bilateral knee 
disorders.  He and his former representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a June 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  All identified evidence has been accounted for and 
the veteran has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a remand of the case to the RO to providing 
additional assistance to the veteran in the development of 
his claim as required by the Veterans Claims Assistance Act 
or to give the veteran another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also 



Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2002).  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(2002); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  



A.  Right Knee

the veteran's right knee is currently assigned a 40 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  This rating contemplates nonunion of 
the tibia and fibula, with loose motion requiring a brace.  A 
40 percent evaluation is the maximum evaluation under 
Diagnostic Code 5262.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  A rating in excess of 
40 percent for a knee disability is warranted when extension 
is limited to 45 degrees or when the knee is ankylosed in 
flexion between 20 degrees and 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5261, 5256 (2002).  However, 
manifestations of the veteran's right knee disorder do not 
meet this criteria.  Additionally, although SSA noted 
arthritis, VA radiographic studies found no evidence of 
arthritis.  See VAOGCPREC 23-97; 23 Fed. Reg. 63604 (1997).  
Accordingly, a rating in excess of 40 percent under these 
provisions is not warranted.

In particular, we find that the evidence discussed above does 
not suggest that the service-connected right knee disorder 
presents such an exception or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of a 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  For 
example, the right knee disorder does not require frequent 
periods of hospitalization, nor does it, in and by itself, 
present marked interference with employment.  

Additionally, the Board has considered functional impairment 
due to pain.  In this case, painful motion of the right knee 
has been objectively shown by the evidence of record.  The 
medical evidence reports that at its worst, motion of the 
right knee was painless from 0 degrees to 50 degrees, with 
pain reported at 40 degrees.  Accordingly, even when 
considering pain at 40 degrees, the veteran was able to 
extend his right knee to 50 degrees.  Accordingly, a rating 
in excess of 40 percent due to pain is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Knee

The veteran's left knee disorder is currently assigned a 10 
percent disability evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This rating 
contemplates slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
for recurrent subluxation or lateral instability of the knee 
is warranted when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment, and slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent rating.  Id. 

Although the veteran complains of instability, the medical 
evidence of record indicates normal stability of the left 
knee.  Accordingly, a rating in excess of 10 percent under 
the provisions of 5257 is not warranted.  

Additionally, a 20 percent evaluation for a knee disorder is 
warranted for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A 20 percent evaluation for a knee disorder is also 
warranted if extension is limited to 15 degrees, or flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2002).  If the semilunar cartilage is 
dislocated or the knee is ankylosed, a rating in excess of 10 
percent is also warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5259, 5256 (2002).  However, manifestations of the 
veteran's left knee disorder do not meet this criteria.  
Additionally, although SSA noted arthritis, VA radiographic 
studies found no evidence of arthritis.  See VAOGCPREC 23-97; 
23 Fed. Reg. 63604 (1997).  Accordingly, a rating in excess 
of 10 percent under these provisions is not warranted.

Also, the Board has considered functional impairment due to 
pain.  However, although pain was noted at 0 degrees flexion 
in 1998, pain did not limit flexion to any extent, as full 
flexion, either with or without pain, has been documented.  
See 38 C.F.R. § 4.71, Plate II (2002).  Accordingly, an 
increased rating based on functional impairment due to pain 
is not warranted.

Moreover, the service-connected left knee disorder, in and of 
itself, does not present such an exception or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, so as to warrant the 
assignment of a extraschedular evaluation under 38 C.F.R. § 
3.321(b).  The left knee disorder does not require frequent 
periods of hospitalization, nor does it, without regard to 
the veteran's other service-connected disorders, present 
marked interference with employment.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for right knee chondromalacia is denied.  
An increased rating for left knee chondromalacia is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

